DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 16 April 2021, (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. 
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ranzato et al. (US 2010/0158356 A1) in view of Hertzmann et al. (US 2017/0220903), and further in view of Tadesse et al. (US 2017/0032247 A1).
a.	Regarding claim 1, Ranzato discloses a computer-implemented method for adaptive model training, the method comprising:

extracting, by the processing system, objects from one of the plurality of images stored on the first worker user’s electronic device (Ranzato discloses that “The training database 212 comprises images of one or more classes of images suitable for training a classifier. Such classes of images can include, without limitation, physical objects a of a specific type such as various types of animals such as dogs, cats and fish, various types of vehicles such as cars, buses and bulldozers, various types of electronics such as cellphones, computers and PDAs, and any other physical object whose image provides recognizable boundaries. More generally, the images can include any topic or category having recognizable patterns. The images can be manually selected from an image repository containing images of multiple classes, such as the Flickr website or Google image search. The images can be selected from preexisting image labeled image sets that can be used, such as, for example, the Caltech 256 image set” at Fig. 2 and ¶0040)0040.
However, Ranzato does not disclose generating, by the processing system, a plurality of candidate labels, wherein the labels are associated with the target visual domain; 

extracting, by the processing system, a respective plurality of machine learning model features describing each respective extractive object, from a hidden layer of a machine learning model stored on the first worker user’s electronic device, and simultaneous to a selection of the recommended label;
transmitting, by the processor, the respective plurality of extracted machine learning model features and recommended labels to the master user’s electronic device to train an adaptive model.
Hertzmann discloses generating, by the processing system, a plurality of candidate labels, wherein the labels are associated with the target visual domain (Hertzmann discloses that “receives training images 202 having a structured object representation 204 that describes a relationship of objects within respective images to each other” at Figs. 2-202 and 204 and ¶0032);
receiving, by the processor system, a recommended label selected from the plurality of
candidate labels for each respective extracted object (Hertzmann discloses that “A user selection is made from one of a plurality of labeling options to label the object and corresponding pixels of the object, e.g., through use of a cursor control device, touchscreen functionality, verbal utterance, and so forth. In this example, labeling options include graphics 418, text 420, and background 422. An option is also included to provide multiple labels 422 for an object, e.g., a graphic 418 in the background 422 of the training image 202. In the illustrated example, a user selects a graphics 418 label using a cursor to label the tree 416 accordingly. This label is then assigned to each of the pixels that form that object. Thus, desired labels may be readily generated based on which options are provided in the user interface and used as a basis to label pixels in an image in a dynamic and intuitive manner” at Fig. 4 and ¶0040);

Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the user interface of Hertzmann to Ranzatos’s classification system.
The suggestion/motivation would have been to “receive inputs labelling those object and thus the corresponding pixels ...[.which] a variety of labels may be assigned to objects and therefore pixels of the objects in an efficient and accurate manner to form a training set of labeled images” (Hertzmann; 1[0005).
However, the combination of Ranzato and Hertzmann does not disclose extracting, by the processing system, a respective plurality of machine learning model features describing each respective extractive object, from a hidden layer of a machine learning model stored on the first worker user’s electronic device, and simultaneous to a selection of the recommended label.
Tadesse discloses extracting, by the processing system, a respective plurality of machine learning model features describing each respective extractive object, from a hidden layer of a machine learning model stored on the first worker user’s electronic device, and simultaneous to a selection of the recommended label (Tadesse discloses that “Deep belief networks (DBNs) are probabilistic models comprising multiple layers of hidden nodes. DBNs 
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the deep convolutional network using the deep belief networks to the combination.
The suggestion/motivation would have been to “alleviate [the] sensitivity… directed to a modification of the activation function for the final layer of the neural network. As a consequence of this modification, the distribution of scores for a given label may have a broader, more uniform distribution across the distribution of images … [providing] improved generalization because the computed scores of positive and negative examples may be more spread apart” (Tadesse; ¶00042).
b.	Regarding claim 2, the combination applied in claim 1 discloses further comprising, based at least in part on presenting the machine learning model features (Hertzmann discloses “a training data generation module 206 of the pixel labeling system 110 obtains the training images 202 and associated structured object representation 204. The training data generation module 206 is implemented at least partially in hardware as logic to generate training data from the training images 202 having labeled pixels 208 that is to be used as a basis to train the labeling model 112 using machine learning” at ¶0036) and 
c.	Regarding claim 8, the combination applied in claim 1 discloses wherein generating the plurality of machine learning model features and label recommendations further comprises inputting object images into a generic machine learning model (Hertzmann discloses a set of training images having labeled pixels before going to the model training module at Figs. 2 and 4 and ¶¶0037-0042);
outputting, for each object image of the object images, a respective output vector represented by the probabilities of the object, image belonging to different recognizable classes (Ranzato discloses that “the images can be preprocessed using an image analyzer that reduces each image to a small vector of dimensions using a shift invariant sparse feature extractor” at ¶0034); and obtaining a final recognition result via a late fusion technique (Ranzato discloses that “merges 130 the set of training images and the set of selected additional images to create an enhanced set of training images” at Fig. 1-130 and ¶0022).
d.	Regarding claim 9, the combination applied in claim 1 discloses further comprising: 
receiving an adaptation task describing the target visual domain by the set of context attributes (Hertzmann discloses “a training data generation module 206 of the pixel labeling system 110 obtains the training images 202 and associated structured object representation 204. The training data generation module 206 is implemented at least partially in hardware as logic to generate training data from the training images 202 having labeled pixels 208 that is to be used as a basis to train the labeling model 112 using machine learning” at ¶0036); and
determining whether to create the adapted model based at least in part on the target visual domain (Hertzmann discloses labeling candidate section at Fig. 4 and ¶0038-0039).
e.	Regarding claim 10, the combination applied in claim 1 discloses further comprising:

determining whether to create the adapted model based at least in part on the determination of whether an adapted model exists for the target visual domain (Ranzato discloses that “a set of additional images are selected 120 using the first classifier, from a source of additional images 122 accessible to the computing device, the selected images corresponding to images which are similar to the set of training images 112 …The enhanced set of training images is then used by a second process running on the computing device to train a second image classifier” at Figs. 1-120 and 1-140 and ¶¶0022-0023).
f.	Regarding claim 11, the combination applied in claim 1 discloses comprising requesting the first worker user electronic device assist in creating the adapted model based at least a part on a determination to create the adapted model (Ranzato discloses that “first computing device 210 and a second computing device 220. The first computing device 210 is connected to a storage device containing a training images database 212 and a storage device containing an enhanced training images database 222. The storage devices 212 and 222 can be any type of computer-readable medium capable of hosting a database. The storage devices can be part of, or locally connected to, first computing device 210, or can be a network addressable device located within any network accessible to the server, including the Internet” at Fig. 2 and ¶0039).
g.  	Regarding claim 12, the combination applied in claim 1 discloses wherein the adapted model is a support vector machine (SVM) (Razanto discloses support vector machines at ¶¶0025, 0043 and 0049).
s 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ranzato et al. (US 2010/0158356 A1)  in view of Hertzmann et al. (US 2017/0220903), and further in view of Tadesse et al. (US 2017/0032247 A1) and Sawhney et al. (US 2016/0042252 A1).
a.	Regarding claim 3, the combination applied in claim 1 does not disclose wherein the machine learning model features and the selected correct label form the training instance.
Swahney discloses wherein the machine learning model features and the selected correct label form the training instance (Swahney discloses the semantic label database at Fig. 2-224 and ¶0037).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the feature detectors and the auto-suggest module to the combination.
The suggestion/motivation would have been to “elicit a number of different types of visual features of the images” (Swahney; abstract) by using “machine learning algorithms” (Swahney; ¶0003).
b.	Regarding claim 4, the combination applied in claim 3 discloses further comprising training an adapted model corresponding to the target visual domain based at least in part on the machine learning features extracted from the images of first worker user’s electronic device, and based at least in part on the selected correct labels (Swahney discloses the semantic label database at Fig. 2-224 and ¶0037).
c.	Regarding claim 5, the combination applied in claim 3 discloses wherein the training instance is stored in an adaptation database (Swahney discloses the semantic label database at Fig. 2-224 and ¶0037).
d.	Regarding claim 6, the combination applied in claim 3 discloses wherein the adapted model is stored in the adaptation database (Swahney discloses the semantic label database at Fig. 2-224 and ¶0037).
7 is rejected under 35 U.S.C. 103 as being unpatentable over Ranzato et al. (US 2010/0158356 A1) in view of Hertzmann et al. (US 2017/0220903), and further in view of Tadesse et al. (US 2017/0032247 A1) and Gaidon et al. (US 9,443,320 B1).
a.	Regarding claim 7, the combination applied in claim 1 discloses all the previous claim limitations.
However, the combination does not explcitily disclose wherein:
the contextual specification comprises a set of attributes; and
the set of attributes includes one or more of location information, time information, and weather information.
Gaidon discloses wherein:
the contextual specification comprises a set of attributes (Gaidon discloses “the proposal extractor [generating] generic object proposals (i.e., predicts locations of the objects)” at Fig. 1-40 and col. 5, lines 42-44); and 
the set of attributes includes one or more of location information, time information, and weather information (Gaidon discloses “the proposal extractor [generating] generic object proposals (i.e., predicts locations of the objects)” at Fig. 1-40 and col. 5, lines 42-44).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the proposal extractor of Gaidon to the combination.
The suggestion/motivation would have been to “speed up … reduce the complexity” (Gaidon; col. 1, lines 48-64) by “tracking being based on the target-specific appearance model generated for that target” (Gaidon; col. 3, lines 1-5).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664